Claimants are the executors of the last will and testament of Alexander Ector Orr, deceased, who departed this life June 3, 1914, a resident of Brooklyn, Kings County, New York. The decedent at the time of his death owned certain property Avithin the State of Illinois that was liable for inheritance tax assessment by the State. On or about December 15, 1914, claimants applied for a transfer of the various stock OAAmed by the decedent, but before consent A\ras given by the Attorney General of the State of Illinois, it was agreed that claimants should deposit A\rith the Peoples Trust & Savings Bank of Chicago, the sum of four thousand íavo hundred fifty and 00/100 ($4,250.00) dollars, to guarantee the payment of such inheritance tax as might be levied. On December 11, 1914, the County Judge entered an order fixing the amount of the tax to be assessed against the estate at $3,395.34. The Peoples Trust and SaAdngs Bank at the request of the Attorney General, mailed a check to the County Treasurer of Cook County for $3,514.19, being the amount of said inheritance tax as levied, together AA'ith interest thereon from June 3, 1914, the date of decedent’s death. Claimant appealed from the order of the County Judge to the County Court and upon a hearing the County Court entered its final judgment in said cause, fixing the amount of inheritance tax required to be paid at $2,096.59. This amount with interest thereon from •June 3, 1914, to June 4, 1915, the date AArhen the first tax assessed Aras paid to the County Treasurer, amounts to $2,170.34. The difference betAveen $3,514.18, the amount paid by claimants and $2,170.34, the amount they should have paid in accordance with the final order óf the County Court is $1,343.84. Claimants have pursued the necessary steps required by law to secure a refund of the amount due them in this matter, and it is therefore the judgment of this Court that they he aivarded one thousand three hundred forty-three and 84/100 ($1,343.84) dollars.